              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00240-MR

DENNIS HAMILTON,                )
                                )
               Plaintiff,       )
                                )
vs.                             )
                                )
TODD ISHEE, et al.,             )                       ORDER
                                )
               Defendants.      )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Complaint

[Doc. 1]. Also pending is a Letter that was docketed as a Motion Requesting

Service by the United States Marshals Service [Doc. 2] and a Motion to

Appoint Counsel [Doc. 3]. Plaintiff has paid the filing fee in full.

I.    BACKGROUND

      Pro se incarcerated Plaintiff filed this civil rights action pursuant to 42

U.S.C. § 1983, complaining about incidents that allegedly occurred at the

Marion Correctional Institution. Plaintiff names as Defendants: Todd E.

Ishee, the North Carolina Department of Public Safety (NCDPS) director of

prisons; Robert T. Baker, a Disciplinary Hearing Officer (DHO); FNU

Thomas, a sergeant at Marion C.I.; and FNU Newton and FNU Mitchell,

correctional officers at Marion C.I. [Doc. 1 at 2].



         Case 1:20-cv-00240-MR Document 5 Filed 09/23/20 Page 1 of 9
       Plaintiff alleges that, on May 22, 2020, Defendant Newton shut

Plaintiff’s cell door in a manner that is in violation of prison policy, causing it

to strike Plaintiff. [Id. at 3]. Plaintiff appears to allege that Defendant Newton

filed a false report as a result of this incident and that Plaintiff was denied

due process in the ensuing disciplinary proceedings. Plaintiff alleges that he

lost privileges and gain time.1 [Id.].

       Plaintiff alleges that Defendant Thomas, the investigating officer, 2

denied him due process in the disciplinary proceedings. Although Defendant

Thomas verbally informed Plaintiff of his right to present documentary

evidence, Plaintiff alleges that the corresponding form did not contain any

space for Plaintiff to request access to documentary evidence. [Id. at 5].

Plaintiff further alleges that Defendant Ishee violated Plaintiff’s due process

rights by enforcing the policies and procedures regarding the form that fails

to provide space to request documentary evidence. [Id. at 3]. Plaintiff

appears to suggest that he was denied the opportunity to present video

evidence at his disciplinary hearing. Plaintiff further alleges that Defendant

Barker willfully and maliciously denied Plaintiff’s due process rights and



1It is unclear whether Plaintiff is alleging that he lost gain time and privileges as a result
of one or both of these disciplinary actions.

2 Plaintiff does not state whether Defendant Thomas investigated one or both of the
disciplinary infractions.
                                              2

          Case 1:20-cv-00240-MR Document 5 Filed 09/23/20 Page 2 of 9
subjected him to cruel and unusual punishment by taking away his good time

credit without due process. [Id.].

       Plaintiff alleges that previously Defendant Mitchell had knowingly filed

a false incident report against him on May 4, 2020, even though Plaintiff

makes no allegation as to what was stated therein or what was allegedly

false. [Id. at 5]. Plaintiff alleges that he was not granted due process in some

disciplinary action and that he filed a grievance addressing the matter on

May 20, 2020.        [Id.].   Allowing Plaintiff the benefit of a very generous

inference, this action and grievance pertain to the May 4, 2020 allegations.

       Plaintiff seeks injunctive relief; the removal of the infraction from his

record;3 the return of $10 to his inmate trust account; the restoration of all

privileges and gain time; compensatory and punitive damages; a jury trial;

and any additional relief the Court deems just, proper, and equitable.

II.    STANDARD OF REVIEW

       Even though Plaintiff paid the full filing fee, the Complaint is

nonetheless subject to dismissal if it “(1) is frivolous, malicious, or fails to

state a claim on which relief may be granted; or (2) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).



3Plaintiff does not specify whether he is seeking relief with respect to only one or both
of the disciplinary charges.
                                             3

          Case 1:20-cv-00240-MR Document 5 Filed 09/23/20 Page 3 of 9
       In its frivolity review, the Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).   However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set

forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       Plaintiff claims that Defendants Mitchell and Newton filed false

disciplinary charges against him and that Defendants Barker, Thomas, and

Ishee used and enforced a disciplinary policy that deprived Plaintiff of the

opportunity to present evidence in defense of those charges. The natural

inference is that Plaintiff was convicted of these disciplinary offenses about

which he complains in order to have received punishment. Plaintiff’s claims


                                        4

          Case 1:20-cv-00240-MR Document 5 Filed 09/23/20 Page 4 of 9
are barred by Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the United

States Supreme Court held as follows:

      [I]n order to recover damages for allegedly unconstitutional
      conviction or imprisonment, or for other harm caused by actions
      whose unlawfulness would render a conviction or sentence
      invalid, a § 1983 plaintiff must prove that the conviction and
      sentence has been reversed on direct appeal, expunged by
      executive order, declared invalid by a state tribunal authorized to
      make such determination, or called into question by a federal
      court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A
      claim for damages bearing that relationship to a conviction or
      sentence that has not been so invalidated is not cognizable
      under § 1983. Thus, when a state prisoner seeks damages in a
      § 1983 suit, the district court must consider whether a judgment
      in favor of the plaintiff would necessarily imply the invalidity of his
      conviction or sentence; if it would, the complaint must be
      dismissed unless the plaintiff can demonstrate that the conviction
      or sentence has already been invalidated. But if the district court
      determines that the plaintiff’s action, even if successful, will not
      demonstrate the invalidity of any outstanding criminal judgment
      against the plaintiff, the action should be allowed to proceed, in
      the absence of some other bar to the suit.

Id. at 485-87 (footnotes omitted; emphasis added). In Edwards v. Balisok,

520 U.S. 641 (1997), the Supreme Court extended the Heck rule to claims

alleging constitutional deficiencies in prison disciplinary proceedings that

have resulted in the loss of good time credits.

      Here, Plaintiff alleges that Defendants lodged false disciplinary

charges against him and denied him the opportunity to present evidence

opposing those charges.       For these violations, he seeks various relief,

including the restoration of gain time. Thus, prevailing on these claims would
                                        5

        Case 1:20-cv-00240-MR Document 5 Filed 09/23/20 Page 5 of 9
necessarily imply the invalidity of the resulting disciplinary convictions. See,

e.g., Edwards, 520 U.S. at 646-47 (plaintiff’s claims that he was denied the

opportunity to put on a defense and that there was deceit and bias by the

hearing officer would necessarily imply the invalidity of the disciplinary

proceedings).    Plaintiff, however, has not alleged that the disciplinary

convictions have been reversed or otherwise invalidated.              Therefore,

Plaintiff’s claims are therefore barred by Heck, and they are therefore subject

to dismissal.

      Moreover, Plaintiff provides no allegations regarding the incident report

or how it was false. Plaintiff’s allegations are entirely conclusory. Plaintiff

sets forth no underlying facts from which the Court could discern whether

Plaintiff’s assertions are plausible. For this reason also Plaintiff’s claim

regarding the May 4, 2020 incident report is subject to dismissal.

      Plaintiff alleges that Defendants violated various prison policies

regarding the May 4, 2020 incident report and his May 22, 2020 grievance.

Such a claim fails to rise to the level of a § 1983 absent an underlying

constitutional violation. See generally Jackson v. Sampson, 536 F. App’x

356, 357 (4th Cir. 2013) (unpublished) (holding that “prison officials’ failure to

follow internal prison policies are not actionable under § 1983 unless the

alleged breach of policy rises to the level of constitutional violation”).


                                        6

         Case 1:20-cv-00240-MR Document 5 Filed 09/23/20 Page 6 of 9
Therefore, to the extent that Plaintiff seeks relief for the Defendants’ alleged

violations of prison policy, standing alone, such claims are subject to

dismissal.

      Plaintiff has filed a Letter, docketed as a Motion, in which he asks the

Court to order service by the U.S. Marshals Service. Plaintiff’s request will

be denied as moot because the Complaint has not passed initial review.

      Plaintiff has also filed a Motion seeking the appointment of counsel.

He alleges that: he cannot afford to hire a lawyer; his imprisonment will limit

his ability to litigate this case; this matter will involve substantial investigation

and discovery; Marion C.I. lacks a law library; the issues in the case are

complex and a lawyer would help Plaintiff apply the law and present his case

to the Court; a trial will likely involve conflicting testimony, which a lawyer

would be better able to present; Plaintiff is a layman with a limited high school

education and some learning disabilities; and Plaintiff has made repeated

unsuccessful efforts to obtain a lawyer.

      As a preliminary matter, Plaintiff’s Motion is unsigned and it is subject

to denial on that basis alone. Fed. R. Civ. P. 11(a). He has failed to

demonstrate the existence of exceptional circumstances that would warrant

the appointment of counsel. See Miller v. Simmons, 814 F.2d 962, 966 (4th

Cir. 1987) (requiring a plaintiff must present “exceptional circumstances” for


                                         7

         Case 1:20-cv-00240-MR Document 5 Filed 09/23/20 Page 7 of 9
the court to seek the assistance of a private attorney for a plaintiff who is

unable to afford counsel). Therefore, Plaintiff’s request for the appointment

of counsel will be denied.

IV.   CONCLUSION

      In sum, Plaintiff has failed to state a claim against any Defendant. The

Court will allow Plaintiff thirty (30) days to amend his Complaint, if he so

chooses, to show that Heck does not apply and to otherwise properly state

a claim upon which relief can be granted. Should Plaintiff fail to timely amend

his Complaint, this action will be dismissed without prejudice and without

further notice to Plaintiff. Plaintiff’s pending motions are denied.

      IT IS, THEREFORE, ORDERED that Plaintiff shall have thirty (30)

days in which to amend the Complaint in accordance with the terms of this

Order. If Plaintiff fails to amend the Complaint in accordance with this Order

and within the time limit set by the Court, this action will be dismissed without

prejudice and without further notice to Plaintiff.

      The Clerk is instructed to mail Plaintiff a blank prisoner § 1983

complaint form.

      IT IS FURTHER ORDERED that Plaintiff’s Letter [Doc. 2] is construed

as a Motion Requesting Service by the United States Marshals Service and

is DENIED, and Plaintiff’s Motion to Appoint Counsel [Doc. 3] is DENIED.


                                        8

         Case 1:20-cv-00240-MR Document 5 Filed 09/23/20 Page 8 of 9
IT IS SO ORDERED.

                        Signed: September 23, 2020




                                9

  Case 1:20-cv-00240-MR Document 5 Filed 09/23/20 Page 9 of 9
